     Case 4:18-cv-00167-WTM-CLR Document 154 Filed 09/29/20 Page 1 of 6



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


JOHN RAUBACK,


       Plaintiff,

V.                                              CASE NO. CV418-167


CITY OF SAVANNAH, SAVANNAH
AIRPORT COMMISSION, and GREG
KELLY, in his individual and
official capacities.

       Defendants.




                                   ORDER


      Before the Court are Defendants Savannah Airport Commission

and Greg Kelly's      (''SAC    Defendants") Motion to Strike Rauback's

Opposition and Exhibits Filed on October 28, 2019 (Doc. 110) and

Plaintiff John Rauback's Motion for Leave to Re-File Exhibits with

Redactions (Doc. 112). For the following reasons, SAC Defendants'

Motion to Strike (Doc. 110) is DENIED IN PART and GRANTED IN PART

and Plaintiff s Motion for Leave to Re-File Exhibits with Redactions

(Doc. 112) is GRANTED.

                                   BACKGROUND


      On July 13, 2018, SAC Defendants removed this action from the

Superior Court of Chatham County, Georgia. (Doc. 1.) Magistrate

Judge Ray set the motions deadline for September 27, 2019. (Doc.

56.) On September 27, 2019, SAC Defendants filed their Motion for

Summary Judgment. (Doc. 86.) Plaintiff requested and received an
     Case 4:18-cv-00167-WTM-CLR Document 154 Filed 09/29/20 Page 2 of 6




extension of the deadline to respond {Docs. 89, 90). Plaintiff's

response to SAC Defendants' motion for summary judgment was due on

October 26, 2019. (Doc. 90.) On October 25, 2019, Plaintiff filed a

response brief to SAC Defendants' motion. (Doc. 92.) Attached to

his response brief. Plaintiff also filed his Statement of Additional

Material Facts Presenting Genuine Issues for Trial (Doc. 92, Attach.

1) and his Responses and Objections to SAC Defendants' Statement of

Undisputed Material Facts (Doc. 92, Attach. 2). Three days later,

on   October   28,   2019,   Plaintiff   filed   ten   separate   documents,

containing exhibits and documents referenced in Plaintiff s response

brief, statement of material facts, and response and objections to

SAC Defendants' statement of material facts. (See Docs. 95-105.)

      SAC Defendants now move to strike Plaintiff s responsive papers

(Doc. 92) for failing to comply with Southern District of Georgia

Local Rule 7.1 (Doc. 110 at 2). SAC Defendants also seek to have

Plaintiff's supporting exhibits and documents (Docs. 95-105) filed

on October 28, 2019 stricken from the record for (1) not being

timely   and   contemporaneously    filed   with   Plaintiff's    opposition

papers filed on October 25, 2019; (2) being improperly referenced

and filed using the Court's e-filing system; and (3) including

personal identifying information. (Id.)

                                 ANALYSIS


      Local Rule 7.1 states in part that '"[albsent prior permission

of the Court, no brief shall exceed twenty-six (26) pages in length
    Case 4:18-cv-00167-WTM-CLR Document 154 Filed 09/29/20 Page 3 of 6



....     S. D. Ga. L.R. 7.1(a). In its prior order, this Court granted

both parties leave to file briefs not to exceed thirty-six pages.

Defendants argue that Plaintiff's responsive papers (Doc. 92) exceed

this page limit, because Plaintiff's response brief and statement

of additional material facts, taken together, total 69 pages (Doc.

110, Attach. 2 at 3-5).    In response. Plaintiff correctly notes that

Local   Rule   7.1   applies   to   briefs,   not   attached   statements   of

material facts. (Doc. 123, at 15) As Local Rule 56.1 makes clear, a

statement of material facts is made ^'in addition to the brief" and


is, therefore, not counted against a party's Rule 7.1 page limit.

S.D. Ga. L. R. 56.1. Plaintiff's brief totals thirty-six pages,

within the page limit set by the Court for these filings. (Doc. 92.)

Accordingly, the     Court finds that Plaintiff's         brief (Id.) does

comply with Local Rule 7.1(a).          As a result, to the extent SAC

Defendants' seek to have Plaintiff's responsive papers stricken for

exceeding the page limit, SAC Defendants' Motion to Strike (Doc.

110) is DENIED.

     Next, SAC Defendants argue that Plaintiff's supporting exhibits

(Docs. 95-105) should      be stricken because they        were   not timely

filed. (Doc. 110, Attach 2 at 6.) When a party submits an untimely

filing, it is ultimately at the Court's discretion whether to strike

or consider the document. Young v. City of Palm Bay, 385 F.3d 859,

863-864 (11th Cir. 2004). Plaintiff filed his supporting exhibits

on October 28, 2019, two days after the October 26, 2019 deadline.
    Case 4:18-cv-00167-WTM-CLR Document 154 Filed 09/29/20 Page 4 of 6



(Docs. 95-105.) While this Court does not approve of any untimely

filing, it also will not impose an overly harsh penalty if the

circumstances do not warrant. Looking        Good   Props., LLC v. Ascot

Corp. Names Ltd., No. CV412-138, 2014 WL 1002114, at *2 (S.D. Ga.

March 12, 2014)    (declining to strike plaintiff's response where

filing was ^'only one day late" and ^'[t]he late filings caused no

real prejudice to Defendant . . . ."). In this case, it seems counsel

for the Plaintiff made a good faith effort to timely file the

supporting exhibits. (Doc. 123, Attach. 1 at 1-3.) Further, SAC

Defendants do not allege that Plaintiff's untimely filing caused

them prejudice. Accordingly, while the Court reminds all parties of

the seriousness of its filing deadlines, the Court will not strike

the supporting exhibits (Docs. 95-105) from the record for being

untimely.

     SAC Defendants' next argument is that Plaintiff's supporting

exhibits (Docs. 95-105) should be struck from the record because

they were improperly filed. The Court agrees with SAC Defendants

that Plaintiff's manner of filing does not comply with this Court's

filing procedures. (Doc. 110, Attach. 2 at 8-12); see GA R USDCTSD

ECF PROC(IV)(A) (^'Each item of evidence should be filed as a separate

attachment to the motion to which it relates."). However, Defendants

have not shown that they are prejudiced in any way by the improper

filing. Rather, as the cases SAC Defendants cite demonstrate, a

party who files documents in an inefficient manner does so to their
      Case 4:18-cv-00167-WTM-CLR Document 154 Filed 09/29/20 Page 5 of 6




own detriment, not the opposing party. See Zurich Am. Ins. Co. v.

Jones, CV 315-081, 2018 WL 4261071, at *2 n.l {S.D. Ga. Sept. 6,

2018)("[I]nadequately-supported denials and assertions need not be

considered by the Court"); Waldridqe v. Am. Hoechst Corp., 24 F.3d

918, 920-22 (7*^^ Cir. 1994) ( [D]istrict courts are not obliged in

our   adversary      system    to    scour        the    record     looking    for   factual

disputes . . . ."). As such, to the extent that Defendants request

the Court to disregard the supporting exhibits (Docs. 95-105) in

making its summary judgment determination. Defendants' motion (Doc.

110) is DENIED. However, the Court DIRECTS Plaintiff to re-file his

Response    in   Opposition         to    SAC     Defendants'        Motion   for    Summary

Judgment (Doc. 92), Statement of Additional Material Facts (Doc.

92, Attach. 1), Objections to SAC Defendants Statement of Material

Facts    (Doc.    92,    Attach.      1),    and        all    supporting     exhibits      and

documents    (Docs.     95-105)      as     one    document.        Plaintiff   is    not   to

include any additional exhibits or documents in this filing.

       Lastly, SAC Defendants argue that Plaintiff's exhibits (Docs.

95-105)     should      be    struck      for      improperly        including       personal

identifying information (Doc. 110 at 12-14). Plaintiff does not

dispute that it inadvertently filed several exhibits with personal

identifying      information        and   Plaintiff           has   subsequently filed        a

Motion for Leave to Re-File Exhibits with Redactions (Doc. 112.),

which SAC Defendants do not oppose (Doc. 119). Accordingly, to the

extent SAC Defendants move to strike Plaintiff's supporting exhibits
      Case 4:18-cv-00167-WTM-CLR Document 154 Filed 09/29/20 Page 6 of 6



(Docs. 95-105), Defendants' Motion to Strike (Doc. 110) is GRANTED.

Additionally, Plaintiff's Motion for Leave to Re-file Exhibits with

Redactions is GRANTED, and Plaintiff is DIRECTED to re-file his

redacted    exhibits   (Docs.   95-105)   in   accordance   with   the   Court's

instructions.


                                 CONCLUSION


       For the foregoing reasons, SAC Defendants' Motion to Strike

(Doc. 110) is DENIED IN PART and GRANTED IN PART and Plaintiff's

Motion for Leave to Re-File Exhibits with Redactions (Doc. 112) is

GRANTED. Plaintiff is DIRECTED to re-file his Response in Opposition

to SAC Defendants' Motion for Summary Judgment (Doc. 92), Statement

of Additional Material Facts (Doc. 92, Attach. 1), Objections to

SAC   Defendants Statement of Material         Facts (Doc. 92, Attach. 1),

and all supporting exhibits and           documents   (Docs.   95-105), with

appropriate redactions, as one document within twenty (20) days of

this order. Plaintiff will not be granted an extension.

       SO ORDERED this<^?"^day of September 2020.


                                   WILLIAM T. MOORE, JR.C
                                   UNITED STATES DISTRICT      COURT
                                   SOUTHERN    DISTRICT OF GEORGIA
